     Case 2:20-cv-00041-JAM-CKD Document 16 Filed 06/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ARONDREI HAROLD ABEL-BEY,                        No. 2:20-cv-0041 JAM CKD P
12                      Petitioner,
13          v.                                        ORDER
14   ROBERT NEUSCHMID,
15                      Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with an application for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On April 12, 2020, respondent filed a motion to dismiss.

19   Petitioner has not filed an opposition to the motion. Good cause appearing, IT IS HEREBY

20   ORDERED that petitioner file an opposition or a statement of non-opposition to respondent’s

21   pending motion to dismiss within thirty days. Failure to comply with this order will result in a

22   recommendation that this action be dismissed under Rule 41(b) of the Federal Rules of Civil

23   Procedure.

24   Dated: June 2, 2020
                                                     _____________________________________
25
                                                     CAROLYN K. DELANEY
26                                                   UNITED STATES MAGISTRATE JUDGE

27   1
     abel0041.146
28
